                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   (at Lexington)

  UNITED STATES OF AMERICA,                          )
                                                     )
         Plaintiff,                                  )     Criminal Action No. 5: 16-045-DCR
                                                     )
  V.                                                 )
                                                     )
  CHARLES E. JOHNSON, JR.,                           )       MEMORANDUM OPINION
                                                     )           AND ORDER
         Defendant.                                  )

                                    ***   ***        ***   ***

       Defendant Charles Johnson, Jr. is accused of having committed four violations of the

conditions of his supervised release. The evidence presented during the June 27, 2019, hearing

demonstrates that the defendant committed all four violations as alleged.

                                                I.

       Johnson pleaded guilty in the Eastern District of Virginia to charges of conspiracy in

violation of 18 U.S.C. § 371; securities fraud in violation of 15 U.S.C. §§ 78k(b) and 78 ff, 18

CFR § 240, 10b-5, and 18 U.S.C. § 2; tampering with a witness in violation of 18 U.S.C. §

1512(b)(3); and obstruction of an official proceeding in violation of 18 U.S.C. § 1512(c)(2).

[Record No. 3-3] He was sentenced to a term of imprisonment of 108 months, followed by a

3-year term of supervised release. [Record No. 3-3, p. 2]

       Johnson was ordered to pay restitution jointly and severally with Geoffrey Layne in the

amount of $9,700,000.00. As of this date, however, only $10,729.38 has been paid.           The

United States contends that Johnson has never accepted his guilt and does not believe he should

be required to pay restitution. Johnson was directed to use money from tax refunds, lottery


                                             -1-
winnings, inheritances, judgments, and any unexpected financial gains to pay his court-ordered

financial obligation. [Record No. 3-3, p. 4] United States District Judge Liam O’Grady

entered a restitution judgment setting the monthly payments at a modest $300.00, based upon

financial information provided by Johnson. Johnson’s case was transferred to the Eastern

District of Kentucky for supervision in April 2016. His term of supervision was originally set

to expire on April 7, 2019.

       Standard terms of Johnson’s supervision included that he may not commit federal, state,

or local crimes. [Record No. 3-3, p. 3] Additional conditions require that he report to his

supervising probation officer as directed, submit truthful and complete written reports within

the first five days of each month, and truthfully answer all inquiries from his supervising

probation officer. [Record No. 3-3, p. 3] Johnson was also required to provide his probation

officer with access to any requested financial information. [Record No. 3-3, p. 4]

       Johnson was working as a member-manager of a handful of LLCs following his release

from prison. He told his probation officer that he managed Curare and later Privato. He also

managed other entities including JW2, Beaumont Noah, Luminary Diffusion Systems,

Diffusion Investments, and JJSquared. Johnson, however, did not disclose these businesses to

his supervising probation officer or through his monthly reports. [Record No. 39, pp. 17-18]

In 2018 and 2019, the defendant facilitated deals on behalf of these companies and also sought

money from investors. For example, he received $200,000.00 from Dr. Harry Lockstadt to be

used for operating capital. [Tr. 259-60] Additionally, he helped facilitate a deal between DC

Solar and Luminary Diffusion Systems. It is alleged that he used the money he received from

investors and from business dealings to gamble in Las Vegas.



                                            -2-
       Johnson traveled to Las Vegas on multiple occasions and gambled at the Red Rock

Casino and the Wynn Casino from the summer of 2018 to the spring of 2019. Johnson’s

winnings totaled $52,200.00 at the Red Rock Casino. However, he lost $442,190.00 in 2018

at the Wynn Casino, and an additional $34,675.00 in 2019 at that location. [Tr. 87-89; Gov.

Ex. 4] Johnson contends that he was gambling in Las Vegas to capitalize his businesses.

       The government claims that Johnson has committed four violations of the conditions

of his supervised release. First, it claims that Johnson omitted his accounts at the two casinos

(Red Rock and Wynn) from Probation Form 48 (that is, his net worth and cash flow statement

form). Johnson signed the form declaring under penalty of perjury that the information was

true and correct. The United States alleges that Johnson violated 18 U.S.C. § 1001 by not

disclosing these accounts. If true, this would be a Grade B violation under the United States

Sentencing Guidelines Manual.

       On March 13, 2019, Johnson was interviewed by his supervising probation officer and

stated that none of the money gambled in Las Vegas was part of a $200,000.00 payment from

Dr. Harry Lockstadt. However, the government asserts that a financial analysis demonstrates

that up to $25,000.00 of that amount was transferred into his Wynn Casino account. Johnson

was asked again on March 14, 2019, if any of the $200,000.00 was used to gamble in Las

Vegas and he again stated that it was not. The United States argues that this statement is false

in violation of 18 U.S.C. § 1001(a Grade B violation).

       Next, the government contends that Johnson did not submit truthful and complete

written reports within the first five days of each month. These monthly reports require that

Johnson list all expenditures over $500.00. The requirement would include that he report

gambling losses. But Johnson did not identify any losses on his 2018 or 2019 monthly reports.
                                             -3-
However, Johnson allegedly lost $442,190.00 during 2018 at Wynn Casino and $34,675.00 in

2019. If true, this would constitute a Grade C violation.

       Finally, the government claims that Johnson violated 18 U.S.C. § 1001 by failing to

report any gambling losses on his monthly reports. This would constitute a Grade B violation

if proven.

       An evidentiary hearing was conducted on June 27, 2019. And following briefing,

additional arguments were held on August 2, 2019. During this later hearing, the defendant

contended that the government did not carry its burden to demonstrate that Johnson had

violated any of the conditions of his supervised release.

                                              II.

       “Under 18 U.S.C. § 3583(e)(3), a district court may revoke a term of supervised release

if it ‘finds by a preponderance of the evidence that the defendant violated a condition of

supervised release.’” United States v. Jackson, 477 F. App’x 377, 379 (6th Cir. 2012). Thus,

the government must show that it is “more likely than not” that Johnson committed the alleged

supervised release violations. See United States v. Moses, 289 F.3d 847, 852 (6th Cir. 2002).

       i. Alleged Violations of Supervised Release

              a. Violation 1

       The United States claims that Johnson violated 18 U.S.C. § 1001 by omitting material

facts from his net worth statement (Probation Form 48). To show a violation of § 1001, “the

government must prove that: (1) the defendant made a statement; (2) the statement is false or

fraudulent; (3) the statement is material; (4) the defendant made the statement knowingly and

willfully; and (5) the statement pertained to an activity within the jurisdiction of a federal



                                             -4-
agency.” United States v. Steele, 933 F.2d 1313, 1318-19 (6th Cir. 1991) (citing United States

v. Chandler, 752 F.2d 1148, 1150 (6th Cir. 1985)).

       Section 1001 criminalizes (1) falsifying, concealing, or covering up a material fact by

any trick, scheme, or device; (2) making any materially false, fictitious, or fraudulent

statement, or representation; or (3) making or using any false writing or document knowing it

to contain any materially false, fictitious, or fraudulent statement or entry. 18 U.S.C. §

1001(a). A false statement made by a defendant to a supervising probation officer and while

on supervised release may be the subject of prosecution under § 1001. See United States v.

Vreeland, 684 F.3d 653, 664-65 (6th Cir. 2012) (holding that the judicial function exception

to § 1001 does not apply to conversations between probation officers and defendants while on

supervised release).

       A statement is material if it has “a natural tendency to influence, or be capable of

influencing, the decision of the decision-making body to which it was addressed.” United

States v. Gaudin, 515 U.S. 506, 509 (1995). A statement does not have to actually influence

the agency to be material. United States v. Rogers, 118 F.3d 466, 472 (6th Cir. 1997).

However, it must have the capacity to influence the agency. Id.

       Johnson signed Probation Form 48 on October 5, 2018, captioned “declaration of

defendant or offender net worth and cash flow statements.” The document provides that the

defendant declares “under penalty of perjury that the foregoing is true and correct. False

statements may result in revocation of supervision, in addition to possible prosecution under

the provisions of 18 U.S.C. § 1001, which carries a term of imprisonment of up to 5 years and

a fine of up to $250,000.00, or both.” [Gov. Ex. 1]



                                            -5-
       The government asserts that Johnson’s Probation Form 48 contains material

misstatements and omissions including:

       In Section A of the Assets portion, “Bank Accounts,” at a minimum, Johnson
       failed to include the accounts at the Red Rock Casino, the Wynn Casino, and
       the JW2 account which he used to pay personal expenses.

       In Section K of the Assets portion, “Business Holdings,” Johnson omitted that
       he was the managing member of, inter alia, JW2, Diffusion Investments,
       Luminary Diffusion Systems, and Privato.

       In Section M of the Assets portion, “Transfer of Assets,” Johnson omitted any
       mention of the moneys he transferred from JW2 to Las Vegas casino accounts,
       which typically passed through his personal account. This section requires
       inclusion of “any assets that someone else is holding on your behalf.”

       In Section B of the Liabilities portion, “Other Debts,” Johnson omitted the
       promissory notes reflecting his alleged borrowing from JW2.

[Record No. 41, p. 11]

       Courts have recognized that a defendant’s failure to provide accurate information

regarding his resources can be material because it can affect restitution orders. For example,

the Eastern District of New York found that a defendant filed monthly reports containing false

statements and lied during an interview with the probation officer when he indicated he had

not been dipping into his business accounts to pay his personal expenses. United States v.

Kestenbaum, 908 F. Supp. 2d 364 (E.D.N.Y. 2012), remanded on other grounds by United

States v. Kestenbaum, 552 F. App’x 74 (2d Cir. 2014). The Court explained that the false

statements were not mistakes or innocent oversights because the defendant was attempting “to

present himself as unable to pay restitution while assuring that all the comforts of his lifestyle

were met.” Id. at 383-84. The defendant argued that even if the statements were false, they

were not material. The court, however, concluded that:



                                              -6-
       the false information provided to the government and the Probation Department was
       designed to affect their respective decisions as to whether to seek an increase in the
       defendant’s restitution or issue a violation report. . . Because the false statements
       masked the true depth of [the defendant’s] resources, and thus went directly to the heart
       of my direction to the Probation Department to obtain a full accounting of his financial
       circumstances, the statements were capable of influencing the decision to file the
       Violation Report.

Id. at 384-85.

       Here, the same conclusion can be reached. By submitting false information, Johnson

masked the depth of his resources to avoid likely increases in his monthly restitution payments.

But Johnson asserts that he did not disclose any of the information because the funds he used

to gamble were not his funds but belonged to the business entities with which he was

associated. Johnson also contends that the accounts at the casinos are not “accounts.” And

even if they are accounts, he contends that they belong to the casino and not to him. He further

explains that he did not affirmatively fill out the form by answering “none” to the questions

on his net worth statement. [Record No. 40, p. 17] Finally, Johnson asserts that he had no

intent to mislead when he filled out his net worth statement.

       Based on the evidence submitted, the undersigned concludes that Johnson intentionally

failed to disclose accounts at the Red Rock Casino and the Wynn Casino to avoid his personal

gambling from being made known to his supervising probation officer. Contrary to the

defendant’s assertion, the accounts at the Red Rock Casino and the Wynn Casino were

“accounts.” Johnson could wire funds into and out of the accounts, he could convert the funds

to gaming chips, and he could exchange chips for cash. Johnson had control of the money

inside the accounts at both the Red Rock Casino and the Wynn Casino. And the net worth

statement required that the defendant disclose all assets he owned or controlled. [Gov. Ex. 1]

Further, Johnson had control over the JW2 account but failed to disclose it. For example, he
                                             -7-
had a 2016 Jeep listed on his net worth statement with a monthly payment of $470.12. Johnson

identified the vehicle on the net worth statement as a personal liability; however, but he used

the JW2 account to make payments on the vehicle. [Gov. Ex. 5; Tr. 111-12] He also wrote

checks to himself from the JW2 account. [Id.] Johnson also went to great lengths to conceal

his control over the funds by giving Nicholas Perrino a 100% ownership interest over JW2 and

through the creation of promissory notes for fictitious personal loans from that entity. Further,

Johnson never advised Chief Financial Officer Dustin Dixon that he was gambling for the

purpose of raising capital for the businesses. [Tr. 176]

       Johnson also never mentioned to his supervising probation officer or identified on his

net worth statement that he was the managing member and signatory for a host of LLCs

including JW2, Beaumont Noah, Luminary Diffusion Systems, Diffusion Investments, and

JJSquared. [Tr. 85] But he utilized the undisclosed LLCs to move money to gamble in Las

Vegas at Red Rock Casino and Wynn Casino. [Tr. 87-88] Johnson won a net of $52,200.00

at Red Rock. He then lost $442,190.00 in 2018 and an additional sum of $34,675.00 in 2019

at the Wynn Casino. [Tr. 87-89; Gov. Ex. 4] Johnson also converted more than $10,000.00

from chips to cash. [Tr. 113] It is also noteworthy that, when Johnson won money at the

casinos, he did not invest his winnings back into the businesses. [Tr. 111-12]

       Johnson helped facilitate a deal between DC Solar and Luminary Diffusion Systems in

the summer of 2018. DC Solar provided $1,021,500.00 to Luminary Diffusion Systems on

July 2, 2018. [Tr. 92] Johnson transferred the $1,021,500.00 from Luminary Diffusion

Systems to Diffusion Investments, LLC. [Gov. Ex. 5] He then transferred $475,000.00 from

Diffusion Investments to JW2. [Id.] Johnson then transferred $100,000.00 from JW2 to the

Red Rock Casino, which he then converted to a cashier’s check. [Tr. 112] Johnson told his
                                              -8-
Chief Financial Officer that he earned a $100,000.00-$150,000.00 bonus for the DC Solar deal

that would be paid in to the JW2 account. [Tr. 171-73] Johnson also transferred $200,000.00

from JW2 to his personal account at Central Bank, and then transferred the $200,000.00 to his

account at the Wynn Casino on July 9, 2018. [Gov. Ex. 5]

       Finally, Johnson did not disclose information about the $200,000.00 payment from Dr.

Harry Lockstadt (discussed in more detail below). Johnson would transfer money through

various business entities until it was ultimately transferred into the casinos for his benefit. [Tr.

112] For example, one investor (GLA Resources) deposited $232,500.00 in the account for

Diffusion Investments. Johnson then moved $75,000.00 from Diffusion Investments to

Privato Group to JW2. He then transferred $50,000.00 from JW2 into his personal account

and wired that money to the Wynn Casino. [Tr. 100-01; Gov. Ex. 5]

       Johnson did not disclose any of this information to his supervising probation officer,

on his monthly reports, or on Probation Form 48. He also failed to disclose that he was a

managing member and signatory of the LLCs, he did not disclose that he transferred money

from the business accounts to the casinos, and he did not disclose his gambling wins and losses.

       By failing to disclose the above information on Probation Form 48 and by taking steps

to conceal his non-disclosure, the defendant violated § 1001. In short, Johnson concealed

material facts he knew he should have disclosed. And failing to disclose this information is

material because it impacts his ability to repay his financial obligation in a more timely fashion.

See Kestenbaum, 908 F. Supp. 2d at 384-85; see also United States v. Jones, 332 F. App’x

801, 805 (3d Cir. 2009) (“[A] statement to a probation officer concerning one’s financial

resources will obviously affect the officer’s determination of ability to pay.”) (internal citations

omitted). The net worth statement explicitly provided that Johnson was to fully disclose his
                                               -9-
financial resources, including a complete listing of all assets that he owned or controlled and

any assets that had been transferred since his arrest. [Gov. Ex. 1] Additionally, the failure to

disclose this information is within the jurisdiction of a federal agency because it was on

Probation Form 48 and in statements made to his probation officer. Further, Johnson’s failure

to disclose this information was knowing and willful, as demonstrated by the fact that he

provided promissory notes to explain why he was paying money to himself from the JW2

account. It is more likely than not that Johnson knew that he needed to report this information

on Probation Form 48. Accordingly, the Court concludes that Johnson committed the first

violation of the conditions of his supervised release as alleged by the government.

              b. Violation 2

       Johnson’s second alleged violation concerns lying to his supervising probation officer

regarding the source of funds he gambled in Las Vegas. Johnson received $200,000.00 from

Dr. Harry Lockstadt in December 2018 and he deposited that money into his personal bank

account at Central Bank. Johnson told Lockstadt that the money he provided would be used

for operating capital. [Tr. 259-60] After Johnson put the money into his personal account, he

transferred it through accounts for JW2, Diffusion Investments, and Privato Group. [Gov. Ex.

5] Johnson then transferred $60,688.81 from Privato Group to JW2 on December 17, 2018.

[Tr. 105-06] Later in December, Johnson transferred $25,000.00 from JW2 to his personal

account and then to the Wynn Casino.

       FBI Analyst Chris Darmand testified that there would not have been enough money in

the JW2 account to fund the $25,000.00 gambling expense but for the $200,000.00 from

Lockstadt. The Court credits this testimony as accurate. Further, according to Darmand’s



                                             - 10 -
tracing, anywhere from $8,000.00 to $25,000.00 of the investment was included in the wire

transfer from JW2 to the account at the Wynn Casino. [Tr. 102-109]

       Probation Officer Jon Rapier testified that he asked Johnson if he used any of the money

received from Lockstadt to gamble in Las Vegas. [Tr. 23-24] Johnson denied doing so in an

in-person meeting on March 13, 2019, and during a telephone conversation the following day.

Additionally, in May 2019 Johnson told Rapier that none of the money provided by Lockstadt

was gambled in Las Vegas. However, Johnson changed his story and claimed that he did not

need Lockstadt’s money to gamble in Las Vegas. [Tr. 65-66] A long-time friend and business

associate of the defendant, John Roanoke, testified that he overheard Johnson tell Rapier that

Lockstadt’s money “wasn’t needed” on March 14, 2019. However, Roanoke has a vested

interest in seeing that Johnson does not get into trouble. Officer Rapier’s testimony supports

the conclusion that Johnson merely denied using money provided by Lockstadt to gamble in

Las Vegas, not that he said the money was not needed for that purpose.

       Johnson asserts that this violation turns on the precise question that was asked because

a statement that is literally true cannot form the basis of a false statement conviction. A

defendant may not be convicted for a false statement that is “literally true but not responsive

to the question asked and arguably misleading by negative implication.” Bronston v. United

States, 409 U.S. 352, 353 (1979). However, “the question and answer must be examined in

the context of the investigation as a whole and the state of the defendant’s knowledge in order

to determine whether ambiguity exists.” United States v. DeZarn, 157 F.3d 1042, 1048 (6th

Cir. 1998) (holding that the defendant had an unambiguous understanding of the investigator’s

question even though the question was incorrect). The court in DeZarn explained that:



                                            - 11 -
       A question that is truly ambiguous or which affirmatively misleads the testifier
       can never provide a basis for a finding of perjury, as it could never be said that
       one intended to answer such a question untruthfully. But, where it can be shown
       from the context of the question and the state of the testifier’s knowledge at the
       time that the testifier clearly knew what the question meant, the Government
       must be permitted to present, and the fact-finder to consider, those contextual
       facts.

Id. at 1049.

       AUSA Paul McCaffrey asked Officer Rapier “did you ask him specifically if any of

Lockstadt’s money had been gambled in Las Vegas?” [Tr. 23] Officer Rapier replied that he

did and Johnson responded that it had not been used. [Tr. 23] Rapier also explained that he

“asked [Johnson] multiple times during the meeting [] if any of the doctor’s $200,000 loan had

gone to Las Vegas. He indicated that it hadn’t.” [Tr. 23] Rapier testified that when he called

Johnson the next day, he inquired about any of the doctor’s money going to Las Vegas and

Johnson again indicated that it did not. [Tr. 23-24] Rapier testified that in May 2019 Johnson

changed his explanation and told him that the money was not needed to gamble in Las Vegas.

       It is clear that the questions asked by Rapier were intended to determine whether money

that originated from Lockstadt’s investment was used to gamble in Las Vegas based upon the

context of the investigation and questioning. Rapier explicitly asked Johnson if Lockstadt’s

money had been used in Las Vegas on two separate occasions, Johnson said it had not, and

tracing on the money indicates that somewhere between $8,000.00 and $25,000.00 of

Lockstadt’s investment was gambled in Las Vegas. Johnson knew that his supervising

probation officer was interested in where the funds for gambling had originated and he knew

that he was under investigation. [Tr. 78-79] In context, it is clear that the questions go to

whether Lockstadt’s investment was the source of the funds gambled in Las Vegas. Johnson’s



                                             - 12 -
statement is not literally true because he said the money had not been used to gamble in Las

Vegas and the tracing done by Darmand clearly indicates that it was.

       In conclusion, Johnson knowingly and willfully made false statements to his

supervising probation officer regarding the source of his gambling funds in Las Vegas. The

defendant questions whether $8,000.00 is material. But this money and Johnson’s lies about

it are material because they impact the defendant’s ability to pay his restitution.           See

Kestenbaum, 908 F. Supp. 2d at 384-85. The government asserted at the final hearing on the

supervised release violation that the statements were material not because they impacted his

ability to pay restitution, but because they would have the natural tendency to influence the

probation officer in determining whether Johnson committed a new crime.               Similar to

Kestenbaum, where the court explained that false statements about the defendant’s net worth

would influence the probation officer’s decision to issue a violation report, Johnson’s false

statements could influence the probation officer’s decision to issue a violation report or for the

government to seek further charges. 908 F. Supp. 2d 384-85. Additionally, the statements are

material because money placed into accounts over which Johnson had control could impact

his ability to pay restitution in an amount greater than $300.00 per month. Therefore, the

defendant violated his probation by violating 18 U.S.C. § 1001.

               c. Violation 3

       Johnson’s third alleged violation concerns his failure to submit complete and truthful

monthly reports regarding his expenditures by omitting his gambling losses from his 2018 and

2019 monthly reports. Instructions on the monthly reports require the defendant to report any

gambling losses over $500. While the monthly reports were not introduced into evidence, the



                                              - 13 -
probation officer testified about them and how the defendant failed to include any information

about gambling losses on the forms.

       Johnson lost $442,190.00 in 2018 and $34,675.00 in 2019 at the Wynn Casino. But he

asserts that the gambling losses were not his. Instead, Johnson claims that he was gambling to

raise money for capital investments. But as mentioned earlier, the defendant did not return the

$52,200.00 won at the Red Rock Casino to the businesses. This further illustrates that Johnson

was gambling for his own benefit, and not for the benefit of the business entities. [Tr. 111-12]

In short, Johnson should have reported the losses because they were his gambling losses.

Accordingly, the Court concludes that the defendant violated his conditions of supervision by

intentionally failing to provide truthful and complete monthly reports.

              d. Violation 4

       Finally, the government claims that Johnson violated § 1001 by falsely certifying that

his 2018 and 2019 monthly reports were true and correct. Several cases support this Court’s

conclusion that Johnson’s false certifications violate this statutory section. For example, in

Kestenbaum, the defendant falsely reported his monthly cash flow, including $0 net earnings

from his employment in December 2010. 908 F. Supp. 2d at 382. However, he received

payments from a cake delivery company and from the law firm defending him. Id. The court

concluded that the defendant failed to disclose these payments. Additionally, it concluded

that the defendant submitted a second monthly report that included false statements because

he received an undisclosed check from his company. Id.

       In United States v. Taintor, the court found that the defendant failed to report a

$27,732.00 distribution as a cash inflow on his monthly report. No. 7:01-cr-219, 2003 U.S.



                                             - 14 -
Dist. LEXIS 685 (N.D.N.Y. 2003). It concluded that the defendant willfully and knowingly

made a false material statement regarding his income on his December 2001 monthly report.

       Here, Johnson never disclosed any of his gambling losses throughout 2018 and 2019

on any of his monthly reports. Simply put, he did not disclose information that he knew he

was required to disclose on his monthly reports. Johnson claims, however, that the gambling

losses were not his because he was gambling on behalf of the business entities. But he never

returned the money he won at Red Rock Casino back to the businesses, demonstrating that he

was gambling for his own benefit, not on behalf of the businesses. [Tr. 111-12] Additionally,

Johnson never informed his supervising probation officer he was going to Las Vegas to gamble

on behalf of the businesses, nor did he tell his Chief Financial Officer that he was gambling

on behalf of the business entities. Based on all of the foregoing facts, the undersigned

concludes that Johnson violated § 1001 by failing to disclose the gambling losses on the fifteen

monthly reports.

       ii. Motion to Strike

       Johnson has filed a motion to strike the e-mail attached as exhibit 1 and corresponding

references to it in the United States’ post-hearing brief. [Record No. 42] He argues that the

government is submitting evidence after the hearing concluded, the exhibit is not

authenticated, and Johnson was not able to rebut the message or confront a witness against

him. [Record No. 42] The United States explained in its post-hearing brief that it had not

entered the e-mail at trial because:

       [t]his e-mail was produced to the United States by Privato Group on or around
       May 3, 2019 in response to a subpoena, along with approximately 35,000 other
       records. Despite diligent review of the Privato documents, the United States
       was not aware of this e-mail until after the June 27 revocation hearing, and
       therefore could not use it in its presentation of evidence. The United States
                                             - 15 -
       believes Johnson’s admissions in the e-mail to be highly probative, and thus
       submits it here for the Court’s consideration.

[Record No. 41, p. 9, fn. 3]

       The government filed a response asserting that it had not had time to go through all of

the records before the June 27, 2019 hearing, in part, because of technical delays caused by

the format in which Privato Group produced the files. [Record No. 44] Additionally, it

contends that there was nothing to rebut because the e-mail is from Johnson and he should not

need to rebut his own words. [Id.] Johnson argues in his reply that the government cannot

continue to submit proof after the conclusion of the hearing and that it has deprived him of the

chance to object. [Record No. 45]

       Johnson also asserts that that the document has not been authenticated under the Federal

Rules of Evidence. However, the Federal Rules of Evidence do not apply at a supervised

release hearing. See Fed. R. Evid. 1101(d); United States v. Vixamar, 679 F.3d 22, 30 (1st Cir.

2012). At a supervised release hearing, a district court “may rely upon reasonably reliable

evidence.” United States v. Thompson, 314 F. App’x 797, 799 (6th Cir. 2008). Additionally,

the defendant does not argue that the e-mails are not authentic, merely that they have not been

authenticated. Further, the defendant was the individual who drafted the e-mail and provided

the e-mail to the government.

       As a practical matter, however, there is sufficient evidence to conclude that the

defendant violated the terms and conditions of his supervised release without the e-mail.

Therefore, the motion to strike will be granted.




                                             - 16 -
                                            III.

       The evidence presented at the hearing demonstrates by a preponderance of the evidence

that the defendant committed all four of the violations of the conditions of his supervised

release. Accordingly, it is hereby

       ORDERED as follows:

       1.     Defendant Charles Johnson Jr.’s term of supervised release is REVOKED.

       2.     Defendant Johnson’s motion to strike [Record No. 42] is GRANTED.

       3.     This matter is set for a hearing on Thursday, August 8, 2019, beginning at the

hour of 1:30 p.m., at the United States Courthouse in Lexington, Kentucky.

       Dated: August 5, 2019.




                                           - 17 -
